Citation Nr: 1701658	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-03 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1953.  He died in January 2014 and the appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was sepsis as a consequence of aspiration pneumonia, with an underlying cause of non-small cell lung cancer.

2.  The Veteran was service-connected for posttraumatic stress disorder (PTSD) and shell fragment would to the back.  He was not service-connected for non-small cell lung cancer at the time of his death.

3.  The Veteran's DD214 indicates that his separation from service occurred in August 1953 from Camp Lejeune in North Carolina, where two on-base water supply systems were contaminated from the 1950s to 1980s.
4.  Medical evidence shows that the Veteran's non-small lung cancer was etiologically related to exposure to contaminated water at Camp Lejeune as well as the Veteran's service-connected PTSD.

5.  The grant of service connection for the cause of the Veteran's death renders moot the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

2.  The appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. § 20.101 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran's death is related to his military service.  

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.  

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the claims file reveals that the Veteran served for a period of time at Camp Lejeune in North Carolina.  Specifically, his DD214 indicates that his separation from service occurred in August 1953 from Camp Lejeune. 

The Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the volatile organic compounds (VOCs) trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to trichloroethylene (TCE), and tetrachloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, to include bladder cancer.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1].  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7].  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

It is unclear when the Veteran was first diagnosed with non-small lung cancer, however, it appears that the diagnosis must have been sometime after 2009 as available medical records dated through 2009 are negative for such a diagnosis.  As above, the Veteran died in January 2014 and his death certificate lists the cause of death as sepsis as a consequence of aspiration pneumonia, with an underlying cause of non-small cell lung cancer.

The appellant submitted a claim for service connection for the Veteran's death in May 2014.  In connection with her claim, she submitted a September 2016 statement from Dr. H.S.  Dr. H.S. noted that he had been asked to render a medical opinion as to whether the Veteran's service exposure to toxins, namely TCE and PCE as well as benzene compounds, through contaminated water at Camp Lejeune and the Veteran's service-connected PTSD caused or contributed materially and substantially to his death.  Dr. H.S. wrote that the Veteran died in January 2014 from sepsis, aspiration pneumonia, and non-small cell lung cancer.  He was service connected at 100 percent disabling for PTSD.  After reviewing the claims file and medical records along with extensive literature on the subject, Dr. H.S. opined that it was as likely as not that the Veteran's service-connected PTSD as well as his exposure to contaminated water at Camp Lejeune caused and contributed materially and substantially to his lung cancer and subsequent death.

Dr. H.S. noted that the Veteran served in the Marine Corps from August 1951 to August 1953.  According to the Veteran's DD214, he was stationed at Camp Lejeune and was presumed to have been exposed to PCE, TCE, and benzene during that time.  These PCE and TCE compounds were cleaning agents of the organochlorine group and used as degreaser agents and dry cleaning solvents at the time of the Veteran's exposure.  

Dr. H.S. wrote that, according to his review of the Camp Lejeune contamination, it was well established that TCE and PCE percolated into the shallow Castle Hane aquifer which supplied the base.  There were also underground fuel storage tanks at the Hainot Fuel Farm adjacent to the base which leaked more than 1500 gallons of fuel per month into the land surrounding this aquifer.  Benzene from the fuel which leaked joined the PCE and TCE contaminants as a significant toxic outflow into the water supply.  

Dr. H.S. continued by stating that records from 2009 show that the Veteran had a history of cigarette smoking (three to four cigarettes daily) for a duration of six years, but that he had quit 40 years prior.  His father also had a history of cancer of unknown etiology.  Cigarette smoking and a family history of cancer are risk factors for developing cancer, but so is exposure to the contaminants in drinking water at Camp Lejeune.  VA has even acknowledged this and provided healthcare for Camp Lejeune veterans and their family members who develop lung cancer and other conditions.  Additionally, medical research has shown that TCE is not associated with all smoking-related cancers.  The NRC has determined that lung cancer is among the diseases "identified as having limited/suggestive evidence of an association of TCE."  TCE, PCE, and benzenes have been shown to cause deleterious health effects in those exposed, and have been clearly linked to the increased rate of future cancers, including lung cancer.  While smoking and a family history of cancer are also a risk, it is impossible to determine which played a greater role and they were likely equal-contributors.  

Dr. H.S. noted that a February 2010 VA psychiatric examination for the Veteran's PTSD listed symptoms of irritability, frequent nightmares, intrusive thoughts, nervousness, inability to get out and drive, recent memory severely impaired, and serious problems in social and occupational functioning.  It was noted that he had built a bunker outside for protection against the enemy and that his wife had to tell him when to clean up and take a shower.  

According to Dr. H.S., research showed that chronic stress is associated with pathogenesis of many diseases, including cancer.  Chronic stress results in the activation of specific signaling pathways in cancer cells and the tumor microenvironment, leading to tumor growth and progression.  Evidence shows that stress and depression result in an impairment of the immune response and promote the initiation and progression of cancer, compromising the most important effectors of the immune system against tumors.  

Based on medical research and professional experience, Dr. H.S. opined that it was as likely as not that the Veteran's service-connected PTSD and his exposure to contaminated water while stationed at Camp Lejeune contributed materially and substantially to his cause of death, small-cell lung cancer.

In support of his September 2016 opinion, Dr. H.S. included his curriculum vitae along with medical treatise evidence including articles entitled "Stress, depression, the immune system, and cancer," "Risk of Cancer Among Workers Exposed to Trichloroethylene: Analysis of Three Nordic Cohort Studies," and "Impact of stress on cancer metastasis."  

The Board finds the September 2016 opinion from Dr. H.S. to be competent and credible.  Furthermore, there are no contrary opinions of record.  Significantly, no VA medical opinion was ever obtained in this case.  Based on the September 2016 opinion from Dr. H.S. that the Veteran's exposure to TCE and/or PCE while serving at Camp Lejeune as well as the Veteran's service-connected PTSD contributed to his development of non-small lung cancer which, in turn, caused his death, the Board finds that service connection should be granted for cause of death.

With the Board's grant of service connection for the cause of the Veteran's death, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1318 (based on compensation at the time of death for a service-connected disability rated totally disabling) is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. §1318 is dismissed as no benefit remains to be awarded and no controversy remains.


ORDER

Service connection for the cause of the Veteran's death is granted.

DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


